              Case 3:20-cv-01034-VAB Document 21 Filed 10/23/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                DISRICT OF CONNECTICUT

 MATTHEW MOCHARY,

                          Plaintiff,                     Case No. 3:20-cv-01034 (VAB)

             v.                                          Motion to Dismiss

 SETH BERGSTEIN,                                         October 23, 2020

                          Defendant



          DEFENDANT SETH BERGSTEIN’S MOTION TO DISMISS
FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED OR,
           IN THE ALTERNATIVE, FOR STAY OF PROCEEDINGS


         Pursuant to Fed. R. Civ. P. 12(b)(6), the defendant, Seth Bergstein (“Bergstein”), hereby

respectfully moves to dismiss all counts and prayers for relief in the plaintiff, Matthew

Mochary’s (“Mochary”), July 22, 2020 Complaint [Doc. No. 1] for failure to state a claim upon

which relief can be granted. In the alternative, Bergstein respectfully requests that this Court stay

all proceedings to allow the family court to make its findings and rulings as to the property at

issue.

         As more fully set forth in the accompanying Memorandum of Law in support of this

motion, the Connecticut State Court currently adjudicating Bergstein’s divorce proceedings is

statutorily bound to decide matters concerning the disposition of the marital estate pursuant to

Conn. Gen. Stat. §46b-81. Questions such as these which are matrimonial in nature should lead

this Court to abstain from exercising its diversity jurisdiction in this case. In the alternative, this

Court should stay the proceedings before it to allow the state court to fulfill its statutory duty,



                                                              ORAL ARGUMENT REQUESTED
{N5720096}
             Case 3:20-cv-01034-VAB Document 21 Filed 10/23/20 Page 2 of 3




thus avoiding the very real possibility of conflicting judgments and the needless expenditure of

time and resources.

         A memorandum of law as required by L.Civ. R. 7(a) is filed on even date herewith.

                                       DEFENDANT SETH BERGSTEIN


                                       By:   /s/ Howard K. Levine
                                             Howard K. Levine (ct10555)
                                             Carmody Torrance Sandak & Hennessey LLP
                                             195 Church Street, 18th Floor
                                             P.O. Box 1950
                                             New Haven, CT 06509-1950
                                             Telephone: (203) 777-5501
                                             Facsimile: (203) 784-3199
                                             Email: hlevine@carmodylaw.com

                                             Peter M. Nolin (ct06223)
                                             Carmody Torrance Sandak & Hennessey LLP
                                             707 Summer Street
                                             Stamford, Connecticut 06901-1026
                                             Telephone: (203) 252-2683
                                             Facsimile: (203) 325-8608
                                             Cell: (203) 856-6135
                                             E-mail: pnolin@carmodylaw.com




{N5720096}                                      2
             Case 3:20-cv-01034-VAB Document 21 Filed 10/23/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 23, 2020 a copy of the foregoing Motion to Dismiss was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or by

mail as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court's CM/ECF System.


                                                       /s/ Howard K. Levine
                                                       Howard K. Levine




{N5720096}                                        3
